ORDER

PER CURIAM.
On November 12, 1993, movant, Alvin Eugene Alexander, was delivered to the Missouri Department of Corrections to serve a seven year sentence on his plea of guilty to the charge of stealing over $150 and a concurrent one year sentence on the charge of resisting arrest. On August 15, 1994, he filed a Rule 24.035 motion for post conviction relief.
The motion court dismissed the motion as untimely under Rule 24.035(b). The rule allows ninety days after delivery to the custody of the Department of Corrections to file a motion for post conviction relief. “The time limitations contained in Rules 24.035 and 29.15 are valid and mandatory.” Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989). Dismissal of the motion was mandatory.